Citation Nr: 1542590	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to reinstatement of death pension benefits, from April 1, 2013.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to October 1959.  He died in October 1991.  His surviving spouse is the appellant in this matter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin. 

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in the Virtual VA file reveals that the Virtual VA file contains the VA letter to the appellant denying the benefit sought, the appellant's notice of disagreement and the statement of the case.  These records have not been physically added to the paper claims file.  The Board further notes that the VBMS file does not contain any documents at this time.


FINDING OF FACT

From April 1, 2013, the appellant's income exceeded the applicable statutory levels for the annualized period in which the income was received.


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits, from April 1, 2013, have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, the Board notes that it appears that the appellant was not provided with pre-adjudicatory VCAA notice regarding her claim for death pension.  However, she was informed of the basis for the denial of benefits in the August 2013 decision and February 2014 statement of the case, which explained that her income exceeded the applicable statutory levels for the applicable time period.  Therefore, the Board finds that, based on such notices, a reasonable person could be expected to understand the information and evidence necessary to substantiate the appellant's claim for death pension.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Furthermore, as there is no question that she is entitled to recognition as the Veteran's surviving spouse, no prejudice results as a lack of VCAA notice on such aspect of her claim.  Additionally, with respect to the Board's determination that she is not entitled to death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Here, the essential and dispositive facts are not in dispute.  Accordingly, for the reasons stated here, because a reasonable person could be expected to understand from the notices provided during the course of the appeal what was needed to substantiate the claim and the undisputed facts preclude the appellant's eligibility for death pension benefits, there is no prejudice to her as a result of the agency of original jurisdiction (AOJ) failing to provide her with the required pre-adjudication VCAA notice.

II.  History and Analysis

The Veteran died in October 1991.  In February 1992, the appellant was awarded VA death pension benefits effective from January 1992.  This award was based on the appellant's report of having no income of any sort.  The appellant was informed that her rate of VA pension was directly related to her income and that she must notify VA immediately of any changes in her income.  

In December 2003, VA determined that the appellant had not reported that she had been receiving payments from the Social Security Administration (SSA) since June 2000.  The appellant's pension was reduced retroactively, resulting in an overpayment.  In April 2004, the appellant was granted a waiver of repayment of the $16,595 debt to VA.

Thereafter, the appellant continued to receive VA pension benefits at a reduced rate due to the SSA payments.  Subsequently, the appellant did not report that her SSA payments had increased.  In February 2013, VA determined that the appellant's income had been in excess of the maximum annual rate of death pension since March 1, 2005.  VA retroactively terminated the appellant's pension benefits effective March 1, 2005.  VA notified the appellant that a debt of $25,997 had been created for the period of March 1, 2005 through March 31, 2013.  In June 2013, VA granted the appellant a waiver of repayment of the debt.

In July 2013, the appellant requested that her death pension benefits be reinstated.  She also requested that she be provided retroactive payments, for the months since the VA stopped sending her pension benefits (i.e., since April 1, 2013).  

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disability(ies), as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Here, the Veteran served during a recognized period of war, the Korean Conflict, for more than the period of time required (90 days) for the benefit in question.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.2(d). 

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

For 2013, (from December 1, 2012 to December 1, 2013) the MAPR for a surviving spouse without a dependent child was $8,359.00.  See M21-1, Part I, Appendix B.  

In August 2013, the PMC denied the appellant's claim on the basis that her income was excessive for the purpose of death pension benefits.  The PMC informed the appellant that her medical expenses of $363.20 did not exceed five percent of the MAPR for 2013 and thus could not be used to reduce her income.  The PMC informed the appellant that she was not entitled to reinstatement of VA death pension benefits because her SSA annual income of $10,560 ($880 a month) exceeded the MAPR of $8,359 for a surviving spouse with no dependents.

In July 2013, the appellant submitted a medical expense report indicating that she had had a total of $970 in unreimbursed medical expenses.  In a February 2014 statement of the case, the PMC again denied the appellant's claim for reinstatement of VA death pension benefits.  

The Board notes that there is some question as to the amount of unreimbursed medical expenses (if any) that should be calculated to reduce the appellant's annual income for pension purposes.  Regardless, even considering the highest amount claimed by the appellant, $970, and subtracting that from her SSA annual income of $10,560, the appellant still substantially exceeded the MAPR of $8,359 for a surviving spouse with no dependents in 2013.  

The Board has considered the appellant's statement that it is difficult to live on just her Social Security.  The Board has also considered her assertions that she can hardly pay her bills and buy food since the VA discontinued her $200 monthly pension, that half the time she has no food, and that at age 73 she cannot get a job.  Although the Board is sympathetic to the appellant's hardship, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  

Having independently reviewed the pertinent information, the Board must come to the same conclusion as the PMC that the appellant's income exceeds the MAPR for the time in question, and she is thus not eligible for death pension benefits because of excessive income.  As set forth above, a surviving spouse with no dependents cannot receive death pension benefits if her income exceeds a specified annual level set by Congress.  Because the appellant's income exceeded the statutory limit in 2013, and the Board notes that there have been no assertions that her income has subsequently dropped below the MAPR, she is not entitled to VA death pension benefits.  38 C.F.R. § 3.273.   

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits as her income has exceeded the applicable statutory levels for the annualized period in which the income was received since April 1, 2013.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
ORDER

Entitlement to reinstatement of VA death pension benefits, from April 1, 2013, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


